DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 6-8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung US 20130205142.
As to claims 1, 6, 11, Jung teaches a method for controlling a foldable terminal, comprising: receiving a first input for a foldable terminal (see fig. 10, 220; paragraph 0099; 0100 interface unit 220 maybe a kind of program provide an image so that a user input a predetermined threshold; the preset threshold maybe changed to a value that is input via a interface unit 220); obtaining a folding angle of the foldable terminal (see fig. 10, 220; paragraphs 0101-0104; the operation of the folding type apparatus may be designed according to an opening degree of the apparatus based on the predetermined threshold  designated by the user); and controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input (see fig. 10, 140, paragraphs 0101-0103; the controller 140 may control the supply of power to the display unit 110 to be blocked or may control a standby state of the folding type apparatus 100 to be maintained. If the angle between the display unit 110 and the body unit 120 is equal to or greater than 20 degrees, the controller 140 may control power to be supplied to the display unit 110 or may control the folding type apparatus 100 to be normally operated).
As to claims 2, 7, 12, Jung teaches wherein the receiving a first input for a foldable terminal comprises: receiving a deformation operation for the foldable terminal; and the controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input comprises: controlling, in a case that the folding angle is greater than or equal to a first preset value, the foldable terminal to power on in response to the first input; and controlling, in a 
As to claims 3, 8, 13, Jung teaches wherein the receiving a first input for a foldable terminal comprises receiving an input for a first key of the foldable terminal (see paragraphs 0099, 0100; The interface unit 220 is a medium that enables communication between a user and a program. For example, the interface unit 220 may be a kind of program providing an image so that a user may input a predetermined threshold value and outputting the input predetermined threshold value. The predetermined threshold value may be previously set or may be input by a user via the interface unit 220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4, 5, 9, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung US 20130205142 in view of Kim US 9,684,342.
As to claims 4, 9, 14, Jung fails to teach wherein the receiving an input for a first key of the foldable terminal comprises: the controlling, in a case that the folding angle meets a target condition, the foldable terminal to power on or power off in response to the first input and controlling, in a case that the folding angle is greater than or equal to a preset value, the foldable terminal to power on in response to the first input; and controlling, in a case that the folding angle is less than or equal to the preset value, the foldable terminal to power off in response to the first input (see paragraphs 0101-0103; when a user 
As to claims 5, 10, 15, the combination of Jung and Kim teaches further comprising: controlling, in a case that the folding angle does not meet the target condition, the foldable terminal to run a first 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649